This court en banc has read the entire record in this case, and are of the opinion that the reasonable probabilities of the innocence of this appellant are too numerous to permit his conviction to stand upon the evidence adduced upon the trial of this case in the court below. He was entitled to the affirmative charge, and, for the error in refusing same, the judgment of conviction from which this appeal was taken is reversed, and the cause remanded. This case is not unlike that of Mrs. Lena Talbot v. State, 23 Ala. App. 559, 129 So. 323. See, also, Hutcheson v. State, 21 Ala. App. 174, 106 So. 207; Williams v. State, 22 Ala. App. 425, 116 So. 413; Ammons v. State, 20 Ala. App. 283, 101 So. 511; Huckabaa v. State,23 Ala. App. 333, 125 So. 203.
Reversed and remanded. *Page 665